DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 10/12/20 and 10/21/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 3, 9, 12, 14, 16 and 20 are objected to because of the following informalities:  they are missing commas after the claim number from which it depends.  Claim 17 has two periods after the “17.” Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second portion having a second width greater than the first width at the particle tolerant architecture (claim 5); a minimum distance between the particle tolerant architecture and a second sidewall of the second portion of the fluid circulation channel are each less than the first width of the first portion of the fluid circulation channel (claim 6), the third portion; a second sidewall of the third portion of the fluid circulation channel are each less than the first width of the first portion of the fluid circulation channel (claim 8) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-9, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
With regard to claim 3, it is unclear what the claimed fluid circulation channel has a “first” and “second” of, that is connected to a fluid source and the inlet of the fluid ejection chamber, respectively.
With regard to claim 19, it is unclear what the claimed “in order” means.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 17-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9 and 10 of U.S. Patent No. 10,828,908 in view of USP 8,721,061. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims USP10,828,908 use slightly different terminology and are of slightly different form than the claims of the present Application.  Nonetheless, it would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention that the claims of the present Application are fully covered by the claims of USP 10,828,908.
.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 12-14, 16 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USP 8,721,061 to Govyadinov et al. “Govyadinov.”
With regard to Claim 1, Govyadinov teaches (figs. 1 and 4b) a fluid ejection system (100) comprising:
a media transport assembly (108);

a drop ejecting element (216);
a fluid ejection chamber (214) containing the drop ejecting element (216), the fluid ejection chamber having an inlet (208) and an outlet (212) for fluid circulation through the fluid ejection chamber (214) across the drop ejecting element (216); and
a particle tolerant architecture (400) between the inlet (208) and the drop ejecting element (216).
With regard to Claim 2, Govyadinov teaches wherein the drop ejecting element (216) is between the inlet (208) and the outlet (212) of the fluid ejection chamber (214).
With regard to Claim 3, as best understood, Govyadinov teaches further comprising a fluid circulation channel (203) having a first and fluidically connected to a fluid source (202) and a second and connected to the inlet (208) of the fluid ejection chamber (214), wherein the outlet (212) of the fluid ejection chamber is connected to the fluid source (202).
With regard to Claim 4, as best understood, Govyadinov teaches wherein the fluid source comprises a fluid slot (202).
With regard to Claim 12, Govyadinov teaches further comprising a controller (110) wherein the controller is to operate in a fluid circulation mode causing fluid circulation through the fluid circulation channel (col. 5, lines 9-26).
Claim 13, Govyadinov teaches wherein the media transport assembly is to position portions of a roll of media opposite the printhead assembly (col. 4, lines 47-49).
With regard to Claim 14, Govyadinov teaches further comprising a fluid supply assembly to supply fluid to the printhead assembly (col. 4, lines 19-20).
With regard to Claim 16, Govyadinov teaches further comprising a controller, the controller to receive data from a host and to output control signals to the drop ejecting element based upon the data (col. 4, line 62-col. 5, line 8).
With regard to Claim 19, as best understood, Govyadinov teaches fluid ejection method comprising: circulating fluid, in order: about a particle tolerant architecture, across a fluid ejection chamber, and through an outlet of the fluid ejection chamber; and
ejecting the fluid through an ejection orifice of the fluid ejection chamber (col. 5, line 58-col. 6, line 6 and col. 7, lines 47-60).
With regard to Claim 20, as best understood, Govyadinov teaches further comprising positioning a portion of a roll of material opposite the ejection orifice, wherein the fluid ejected through the ejection orifice of the fluid ejection chamber is ejected onto the portion of the roll of material (col. 3, line 66-col. 4, line 18).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Govyadinov as modified by WO 2016122528 A1.
With regard to Claim 5, Govyadinov teaches the claimed invention, except for wherein the fluid circulation channel includes a first portion and a second portion having the particle tolerant architecture therein, the first portion having a first width and the second portion having a second width greater than the first width at the particle tolerant architecture.
 However, WO 2016122528 A1 teaches wherein the fluid circulation channel includes a first portion and a second portion having the particle tolerant architecture therein, the first portion having a first width and the second portion having a second width greater than the first width at the particle tolerant architecture (claim 2).  It would 
With regard to Claim 6, Govyadinov teaches the claimed invention, except for wherein a minimum distance between the particle tolerant architecture and a first sidewall of the second portion of the fluid circulation channel and a minimum distance between the particle tolerant architecture and a second sidewall of the second portion of the fluid circulation channel are each less than the first width of the first portion of the fluid circulation channel.
However, WO 2016122528 A1 teaches wherein a minimum distance between the particle tolerant architecture and a first sidewall of the second portion of the fluid circulation channel and a minimum distance between the particle tolerant architecture and a second sidewall of the second portion of the fluid circulation channel are each less than the first width of the first portion of the fluid circulation channel (claim 3).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Govyadinov with the teachings of WO 2016122528 A1 to avoid restriction of fluid flow through fluid circulation channel at particle tolerant architecture (page 8, lines 5-6).
With regard to Claim 7, Govyadinov teaches the claimed invention, except for wherein the fluid circulation channel includes a third portion between the first portion and the second portion, the third portion diverging from the first width of the first portion to the second width of the second portion.

With regard to Claim 8, Govyadinov teaches the claimed invention, except for wherein a minimum distance between the particle tolerant architecture and a first sidewall of the third portion of the fluid circulation channel and a minimum distance between the particle tolerant architecture and a second sidewall of the third portion of the fluid circulation channel are each less than the first width of the first portion of the fluid circulation channel.
However, WO 2016122528 A1 teaches wherein a minimum distance between the particle tolerant architecture and a first sidewall of the third portion of the fluid circulation channel and a minimum distance between the particle tolerant architecture and a second sidewall of the third portion of the fluid circulation channel are each less than the first width of the first portion of the fluid circulation channel (claim 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Govyadinov with the teachings of WO 2016122528 A1 to avoid restriction of fluid flow through fluid circulation channel at particle tolerant architecture (page 8, lines 5-6).
Claim 9, Govyadinov teaches the claimed invention, except for further comprising a fluid circulating element, wherein the fluid circulation channel includes a first portion having the fluid circulating element therein and a second portion having the particle tolerant architecture therein, the first portion having a first width at the fluid circulating element and the second portion having a second width greater than the first width at the particle tolerant architecture.
However, WO 2016122528 A1 teaches further comprising a fluid circulating element, wherein the fluid circulation channel includes a first portion having the fluid circulating element therein and a second portion having the particle tolerant architecture therein, the first portion having a first width at the fluid circulating element and the second portion having a second width greater than the first width at the particle tolerant architecture (claim 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Govyadinov with the teachings of WO 2016122528 A1 to avoid restriction of fluid flow through fluid circulation channel at particle tolerant architecture (page 8, lines 5-6).

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Govyadinov as modified by USP 6,270,201 to Kasperchik et al. “Kasperchik.”
With regard to Claim 10, Govyadinov teaches the claimed invention, except for wherein the particle tolerant architecture comprises a closed curve shape.
However, Kasperchik provides a teaching wherein the particle tolerant architecture (710) comprises a closed curve shape (circular, with a diameter of approximately 18 microns) (col. 13, lines 60-61.) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Govyadinov with the teachings of Kasperchik for the purpose of ensuring the stability of the ink drop volume is maintained by including an overdamped structure within the ink drop generators that allow the ink chambers to fill up with ink slowly (col. 3, lines 5-8.)
With regard to Claim 11, Govyadinov teaches the claimed invention, except for wherein the particle tolerant architecture comprises a polygonal shape.
However, Kasperchik provides a teaching wherein the particle tolerant architecture comprises a polygonal shape (other shapes and sizes may be used) (col. 13, lines 60-61.) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Govyadinov with the teachings of Kasperchik for the purpose of ensuring the stability of the ink drop volume is maintained 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Govyadinov as modified by WO 2018/136097 A1.
With regard to Claim 15, Govyadinov teaches the claimed invention, except for wherein the particle tolerant architecture is located proximate to the drop ejecting element so as to increase back pressure within the fluid ejection chamber and to contain drive energy of a drop ejection in the fluid ejection chamber.
However, WO 2018136097 A1 teaches wherein the particle tolerant architecture is located proximate to the drop ejecting element so as to increase back pressure within the fluid ejection chamber and to contain drive energy of a drop ejection in the fluid ejection chamber (page 13, lines 2-17).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Govyadinov with the teachings of WO 2018136097 A1 by helping to contain the drive energy during drop ejection (page 13, line 17).   

Communication with the PTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON A POLK whose telephone number is (571)270-7910. The examiner can normally be reached M-T 5:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHARON A. POLK
Primary Examiner
Art Unit 2853



/Sharon Polk/           Primary Examiner, Art Unit 2853